Citation Nr: 0725260	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-41 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
denied service connection for degenerative arthritis in the 
left knee.  

The veteran initially filed a claim of entitlement to service 
connection for a left knee disorder in August 1986.  An 
unappealed September 1986 rating decision denied service 
connection for a left knee condition.  In August 2004 the 
veteran claimed entitlement to service connection for a left 
knee condition secondary to his service connected right knee 
condition.  The December 2004 rating decision subsequently 
denied service connection for a left knee condition, namely, 
degenerative arthritis, on the merits.  

Although the veteran's August 2004 claim advanced a new 
theory as to why his left knee disorder should be service 
connected, he is, nonetheless, required to submit new and 
material evidence to reopen the claim for service connection.  
See Ashford v. Brown, 10 Vet. App. 120 (1997) (a new theory 
of entitlement to service connection does not constitute a 
new claim).  

Where the claim in question has been finally rejected at the 
RO level and not appealed, the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, while the December 2004 rating decision 
addressed the merits of the service connection claim, the 
Board must address the issue of new and material evidence in 
the first instance.  Therefore, the issue on appeal has been 
characterized as reflected on the first page of this 
decision.  

In May 2006 the veteran testified during a hearing before the 
undersigned in Washington, D.C.  A transcript of that hearing 
is of record.  

In May 2006 the Board granted the veteran's motion to advance 
his case on the Board's docket.  

In July 2006 the Board remanded the claim for further 
development.

In May 2007, subsequent to issuance of a May 2007 
supplemental statement of the case (SSOC), records of VA 
treatment, dated from January to May 2007 and addressing the 
veteran's care for other physical disorders, were associated 
with the claims file.  These records were not accompanied by 
a waiver of initial review by the agency of original 
jurisdiction (AOJ).  

However, in regard to the claimed left knee disorder, these 
VA records only indicate a diagnosis of osteoarthritis, 
status post knee replacements, and do not include any medical 
opinion as to the etiology of the left knee disorder.  As the 
diagnosis of osteoarthritis was of record prior to the 
issuance of the May 2007 SSOC, these medical records are 
essentially cumulative of those previously of record and are 
not pertinent to the appeal.  Thus, the evidence submitted 
since the May 2007 SSOC does not require a new SSOC or waiver 
of initial AOJ consideration.  38 C.F.R. § 20.1304 (2006).  


FINDINGS OF FACT

1.	A September 1986 RO decision denied the veteran's claim 
for service connection for a left knee condition on the 
basis that there was no evidence of a complaint or 
diagnosis of, or treatment for, a left knee disorder in 
service.  In an October 1986 letter, the RO notified the 
veteran of its determination and his appellate rights, 
but he did not appeal the RO's decision.

2.	The evidence received since the September 1986 rating 
decision that denied service connection for a left knee 
condition is cumulative and redundant and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for a left knee disorder.

CONCLUSION OF LAW

The September 1986 RO decision that denied the veteran's 
claim for service connection for a left knee disorder is 
final, and new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
a left knee disorder.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.104(a), 
3.159, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in regard to reopening claims, VA must inform the 
claimant of what information and evidence is necessary to 
reopen the claim and what information and evidence is 
necessary to establish entitlement to the benefit sought.  

In Kent, the Court also held that the VCAA requires VA to 
look at the bases for the denial in the prior decision and to 
respond with a letter describing the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, the claim for service 
connection for a left knee disorder was denied in September 
1986 because there was no evidence of a left knee disorder in 
the service medical records, nor was there evidence 
indicating that a left knee disorder was incurred in or 
aggravated by service.    

An August 2006 VCAA letter informed the veteran of what 
information and evidence would be considered "new" and 
"material" as required to reopen his claim.  This VCAA 
letter also informed him of what information and evidence was 
required to grant direct service connection for a left knee 
disorder were the claim to be reopened.  The veteran was 
informed of the need to submit evidence showing a 
relationship between his current disability and an injury, 
disease, or event in service.  The veteran had previously 
been provided notice regarding the information and evidence 
necessary to substantiate a claim of service connection for a 
left knee disorder as secondary to his service connected 
right knee disorder in an August 2004 VCAA letter.  

The August 2006 VCAA letter informed the veteran that service 
connection for a left knee condition had been previously 
denied because his service medical records contained no 
mention of left knee complaints, nor did they show the 
presence of a chronic left knee condition, and there was no 
indication of any problems with the left knee on separation 
from service.  

Although this letter incorrectly stated that the veteran's 
claim was previously denied in a final rating decision which 
he was notified of in December 2005, the July 2006 Board 
remand provided actual notice of the fact that his claim had 
been previously denied in the final September 1986 rating 
decision, and that the specific evidence which would be 
required to substantiate the element or elements needed to 
grant his claim would be medical evidence showing any 
etiologic relationship between any diagnosed left knee 
disorder and his period of service, to include his service 
connected right knee disability.  See George-Harvey v. 
Nicholson, No. 04-1072 (U.S. Vet. App., June 29, 2007); Short 
Bear v. Nicholson, 19 Vet. App. 341 (2005).      

The veteran has thus been furnished notice regarding the 
basis for the prior denial.  Kent v. Nicholson.  

The August 2004 and August 2006 VCAA letters satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the August 2004 
and August 2006 VCAA letters stated, "If you have any 
evidence in your possession, that pertains to your claim, 
please send it to us."  Thus, the fourth element of the duty 
to notify was satisfied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, some 
notice was provided after the initial AOJ decision.  However, 
the timing deficiency was remedied by the issuance of VCAA 
notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir.  2006).  The claim was 
readjudicated in the May 2007 SSOC which reconsidered the 
claim based on all the evidence of record.  Therefore, any 
timing deficiency was remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
August 2006 VCAA letter included notice regarding disability 
ratings and effective dates.  Thus, all required notice has 
been given.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2).  Moreover, § 5103A(f) 
states, "Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  

The veteran's service medical records and VA treatment 
records have been associated with the claims file.  In 
addition, he was afforded a VA examination in November 2004 
to evaluate his left knee, and he testified at a hearing 
before the undersigned in May 2006.  The evidence on file 
does not indicate, nor does the appellant argue, that there 
remains any additional evidence which has not been collected 
for review.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II. Legal Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Allen Court's decision 
has been incorporated into the actual language of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52,747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310).   

The veteran was initially denied service connection for a 
left knee disorder in the RO's September 1986 rating 
decision.  He was provided notice of this denial by letter in 
October 1986.  The RO's letter informed the veteran that the 
denial was based on there being no complaint or diagnosis of, 
or treatment for, a left knee disability in the service 
medical records, and the left knee condition was not incurred 
in or aggravated by service.  

The evidence of record at the time of the September 1986 
rating decision included the veteran's service medical 
records that were negative for complaints of, or treatment 
for, the left knee.  

In his August 1986 claim the veteran stated that he wished to 
reopen his claim for service connection for a bilateral knee 
condition, adding that he had been periodically treated at 
the Martinsburg VA Medical Center (VAMC) for the past six 
months.  

The veteran did not file a notice of disagreement within one 
year of notice of the RO's September 1986 rating decision.  
That determination is now final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.302 (2006).  However, the veteran may reopen 
his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, in Hodge v. West, the Federal 
Circuit stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 155 F.3d. 1356, 1363, (Fed. Cir. 
1998).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim on any basis, i.e., on the merits or denying 
reopening.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In the present case, the unappealed September 1986 rating 
decision is the last final denial of the claim.  Thus, the 
evidence to be reviewed for purposes of determining whether 
new and material evidence sufficient to reopen the claim has 
been received is the evidence that was associated with the 
record since September 1986.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The RO received the veteran's request to reopen his claim in 
August 2004.  Several pieces of new medical evidence were 
added to the record since the September 1986 rating decision, 
including VA treatment records, dated from October 1985 to 
December 2004.  These records include diagnoses of 
chondromalacia patella, arthritis, osteoarthritis, and 
degenerative joint disease in the left knee.  The veteran 
underwent left total knee replacement in October 2004.  The 
only opinion regarding etiology of the left knee disorder in 
these treatment records is from June 1986, when a physician 
noted that the veteran had chondromalacia patella and 
osteoarthritis of the knees, with muscle cramps on occasion, 
and that his basic problem was being overweight; thus 
suggesting that the veteran's knee problems were related to 
his weight.  

During a July 1998 RO hearing regarding his claim for service 
connection for the right knee, the veteran testified that he 
had injured both his knees during judo training in 1943, but 
that the only one that gave him trouble after the injury was 
the right knee.  

Also associated with the record since the September 1986 
rating decision is a November 2004 VA examination of the left 
knee.  According to the examination report, the examiner 
reviewed the veteran's medical records.  The veteran again 
described his injury to both knees in service, and the 
examiner noted that, although the service medical records did 
not document this injury, two of the veteran's comrades had 
given information about him having knee problems around that 
time.  The examiner noted that the veteran underwent right 
knee replacement in May 1997 with excellent results.  In 
April 2004, he started having increasing pain in the left 
knee and X-rays revealed progression of arthritis in the left 
knee.  He underwent left total knee replacement in October 
2004.  

On examination, the veteran was described as 75 inches tall, 
and weighed 315 pounds.  His left knee and leg were swollen, 
and he still had staples in place from surgery.  Range of 
motion was limited from -10 to 90 degrees.  The veteran was 
unable to flex further because of tightness along the dorsal 
aspect of the knee and was unable to exercise the left knee 
due to post-operative tightness and pain.  He had marked 
difficulty standing, used a walker, and was able to ambulate 
20 feet with marked difficulty.  X-rays of the left knee 
revealed replacement with intact prosthesis in good position 
in relation to the femur and tibia.  A May 2004 X-ray 
revealed severe degenerative changes.  The diagnosis in 
regard to the left knee was severe degenerative arthritis, 
status post knee replacement with post-surgical changes and 
limitation of motion.  

The VA examiner noted that the veteran stated that his in-
service injury included the left knee, although there was no 
definite documentation of this incident.  The examiner also 
noted that the left knee arthritis was not present at the 
time of the veteran's right knee replacement, and that 
several treatment notes indicated that the right knee 
replacement was successful and that the veteran resumed his 
regular activity.  The VA examiner opined that the 
progression of left knee arthritis was caused by multiple 
factors, one of which was obesity, and that "left knee 
arthritis was less likely than not a result of [the 
veteran's] service connected right knee condition."  

In his February 2005 notice of disagreement (NOD) the veteran 
stated that he injured his knees in service, and started 
getting arthritis in the knees in 1986, that worsened in the 
1990s, and resulted in the right knee replacement, followed 
by left knee replacement in October 2004.  

During his May 2006 Board hearing, the veteran stated that he 
injured both knees in service and first complained about his 
knees in 1988.  He denied any treatment for the left knee in 
service, and stated that it did not hurt when he was 
discharged, but that it started to hurt in the 1980s.  He 
testified that he compensated for his right knee condition 
with the left knee, adding that, following the right knee 
surgery, he used a lift on his left heel to take some 
pressure off the right leg.  The veteran reported that he did 
not have arthritis anywhere besides his knees, and stated 
that his doctor friends had told him in casual conversation 
that if a person had arthritis in the limbs it usually 
occurred in both.  

The evidence added to the file since September 1986 fails to 
address the inadequacy of the claim at the time of the prior 
denial.  In this regard, while the VA treatment records and 
the November 2004 VA examination document a current left knee 
disorder, none of these records suggest a relationship 
between this disorder and service or the veteran's service-
connected right knee disorder.  

Rather, the probative medical evidence associated with the 
claims file attributes the veteran's current left knee 
disorder to his weight, as reflected in the June 1986 VA 
treatment record and the opinion of the November 2004 VA 
examiner.  Moreover, the November 2004 VA examiner, following 
review of the veteran's medical records and a clinical 
examination, specifically opined that the veteran's left knee 
disorder was less likely than not a result of the service-
connected right knee disability.  

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to show no more than ongoing 
treatment for a knee disorder.  It does not correct the 
deficits in the evidence at the time of the RO's decision in 
September 1986, nor does it otherwise raise a reasonable 
possibility of substantiating the claim.  Indeed, the record 
remains negative for any competent medical evidence of a 
nexus between the veteran's service and his current left knee 
disorder, or between the service-connected right knee 
disability and his current left knee disorder.  There is no 
evidence of any complaints of, or treatment for, the left 
knee in service, and the veteran testified that he did not 
experience problems in the left knee until the 1980s, over 30 
years after service.  

As the new evidence fails to suggest any relationship between 
the left knee disorder and service, or between the left knee 
disorder and the right knee disability, it does not raise a 
reasonable possibility of substantiating the claim because it 
does not address whether the veteran's left knee disorder was 
incurred in or aggravated by service, the element lacking at 
the time of the September 1986 rating decision.  This 
evidence, thus, is not new and material.  38 C.F.R. 
§ 3.156(a).  

Even assuming, arguendo, that the appellant's claim for 
service connection for a left knee disorder were to be 
reopened and considered on the merits, the claim would still 
fail.

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a

Although the evidence shows that the veteran currently has 
severe degenerative arthritis of the left knee, status post-
surgical changes and limitation of motion, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, service medical records are not referable to 
a diagnosed knee disorder or treatment for left knee trauma 
and, although he complained of knee pain in June 1986, nearly 
40 years after discharge from military service, the physician 
at that time essentially attributed the veteran's knee 
problems to being overweight.  Moreover, on VA examination in 
November 2004, the VA examiner diagnosed severe degenerative 
arthritis, stated that the left knee arthritis was caused by 
multiple factors, and opined that it was less likely than not 
a result of the veteran's service-connected right knee 
disability.

Here, as was the case at time of the RO's 1986 decision, the 
medical evidence fails to demonstrate that the veteran has a 
left knee disorder as a result of active military service.  
There is no objective evidence of any treatment for a left 
knee disorder in service.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, he does not meet the 
burden of presenting evidence as to medical cause and effect, 
or a diagnosis, merely by presenting his own statements, 
because as a layperson he is not competent to offer medical 
opinions.  The Court has made this clear in numerous cases.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed left knee disorder.  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that adequately supports his claim.  The 
evidence now of record fails to show that the veteran 
currently has a left knee disorder related to service or a 
service-connected disability.  Thus, this claim would, even 
if reopened, be denied.  38 U.S.C.A. §§ 1110, 5107(a); 38 
C.F.R. § 3.303, 3.304 (2006).

Consequently, the Board finds that the evidence received 
since the September 1986 RO decision that denied the 
veteran's claim for service connection for a left knee 
disorder is cumulative of the evidence previously considered 
by the RO and does not raise a reasonable possibility of 
substantiating the claim to warrant reconsideration of the 
merits of the claim on appeal.  As the evidence received 
since the September 1986 decision that denied entitlement to 
service connection for a left knee disorder is not new and 
material, it follows that the claim for service connection 
for a left knee disorder may not be reopened.



ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for a left knee disorder 
is not reopened, and the appeal is denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


